EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Financial Statements For thenine months endedSeptember 30, 2014 and 2013 - 1 - MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The condensed consolidated interim financial statements of Avino Silver & Gold Mines Ltd. (the “Company”) are the responsibility of the Company’s management. The condensed consolidated interim financial statements are prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and reflect management’s best estimates and judgments based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded, and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the annual audit and reviews the condensed consolidated interim financial statements prior to their submission to the Board of Directors for approval. The condensed consolidated interim financial statements as at September 30, 2014 and for the periods ended September 30, 2014 and 2013 have not been audited by the Company’s independent auditors. “David Wolfin” “Malcolm Davidson” David Wolfin Malcolm Davidson, CA President & CEO Chief Financial Officer November 12, 2014 November 12, 2014 - 2 - AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian dollars) Note September 30, December 31, (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Amounts receivable Loan receivable 3 - Sales taxes recoverable Prepaid expenses and other assets Inventory 4 Exploration and Evaluation Assets 5 Plant, Equipment and Mining Properties 6 Investment in Associate 7 - Investments in Related Companies 8 Investments in Other Companies 9 Reclamation Bonds $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Amounts due to related parties 15 Current portion of finance lease obligations 16 Taxes payable Warrant Liability 10 - Finance Lease Obligations 16 Reclamation Provision 11 Deferred Tax Liabilities Total liabilities EQUITY Share Capital 12 Equity Reserves Treasury Shares (14,180 shares, at cost) ) ) Accumulated Other Comprehensive Income Accumulated Deficit ) ) Total Equity $ $ Commitments – Note 18 Subsequent Events – Note 20 Approved by the Board of Directors on November 12, 2014: Gary Robertson Director David Wolfin Director The accompanying notes are an integral part of the condensed consolidated interim financial statements - 3 - AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Statements of Operations and Comprehensive Income For the three and nine months ended September 30, 2014 and 2013 (Expressed in Canadian dollars) (unaudited) Three months ended Nine months ended Note September 30, 2014 September 30,
